DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 21 are objected to because of the following informalities:  “the clusters of one or more stacks crates” in each of claim 1, lines 11-12 and 20 and claim 21, lines 10-11 and 18 should be amended to recite –the clusters of the one or more stacks of crates--; and “the stacks” in claim 21, line 3 should be –the one or more stacks--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, it is unclear as to whether “one or more input parameters” in line 16 is the same as or distinct from the previously recited in one or more input parameters.

Claim 21 recites the limitation "the appropriate conditioned air properties" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-20 and 22-28 are each rejected as being dependent from a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 depends from a canceled claim and therefore fails to further limit the claim from which it depends. As indicated above, claim 3 will be interpreted for purposes of this Office Action as depending from claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11, 14, 15, 21, 22, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsiwalla et al., U.S. Patent Application Publication No. 2016/0066552 A1 (hereinafter Arsiwalla), in view of Artigue et al., FR 3046333 (hereinafter Artigue; submitted by Applicant on IDS filed 1/25/2020; English-language translation provided on PTO-892 mailed 10/1/2021), Wolfe et al., U.S. Patent Application Publication No. 2018/0279563 A1 (hereinafter Wolfe), and Comparat et al., WO 2016/166471 A1 (hereinafter Comparat; English-language translation provided on PTO-892 mailed 10/1/2021).
Re Claim 1, Arsiwalla teaches a method for controlling the air climate in an insect rearing climate housing (see, e.g., Abstract) with clusters of one or more stacks of crates (9; see figures 1 and 2 and paragraphs [0017]-[0018]) with immature phases of insects (see paragraph [0025]), wherein the one or more stacks of crates comprise at least two ventilation openings (43; see figures 2 and 3 and paragraph [0022]; compare figures 2 and 3, with Applicant’s figures 1A and 3B) associated with each of the crates, wherein use is made of
An aeration system (see paragraphs [0022] and [0024], comprising
An air control unit (unit that controls air temperature, humidity, volumetric rate, energy and gas content, pressure, etc.; see id.);
Aeration devices (39; compare figure 2, with Applicant’s figure 2, illustrating aeration devices 8) connected to the air control unit adjacent to each of the clusters of the one or more stacks of crates (see figure 2 and paragraph [0022]), the aeration devices comprising a plurality of exit openings (41; see id.), the exit openings being arranged for providing airstreams over the immature phases of insects through the ventilation openings in each of the crates (see id.),
wherein the method comprises the steps of
Retrieving one or more input parameters for the air control unit per cluster of crates (see paragraphs [0022] and [0024]); and
The air control unit determining appropriate conditioned air properties of the airstreams based on the retrieved one or more input parameters. See id.
Arsiwalla does not expressly teach the air control unit having a database; or the one or more input parameters comprise a property of the air directly above the immature phases of insects insides one of the crates; or for each of the clusters of crates separately, the air control unit setting the determined appropriate conditioned air properties of the airstreams. Re the second limitation, Arsiwalla teaches that the one or more input parameters comprise a property of the air received by the aeration system after being blown directly above the immature phases of insects inside one of the crates, but does not expressly teach the property of the air directly above the insects. See Arsiwalla at paragraphs [0022] and [0024]. Re the third limitation, Arsiwalla teaches “crate level climate control,” but does not expressly teach the claimed features. See paragraph [0024].
Artigue, similarly directed to a method for controlling the air climate in an insect rearing climate housing (see, e.g., Abstract and translation at page 3, paragraphs 3-5 (beginning “10 The side walls…,” ending “droppings.”), wherein the method comprises retrieving one or more input parameters (from GC1, GC2; or CA, C1-C8; see figures 7 and 8 and translation at page 3, paragraphs 3-5 and page 6, paragraphs 3-5 (beginning “All of the angles,…”)) for an air control unit (see id.), teaches that it is known to have the one or more input parameters comprise a property of the air directly above the See figure 8 and translation at page 7, paragraph 5 (beginning “5 By combining…”) to page 8, paragraph 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the one or more input parameters of Arsiwalla to comprise a property of the air directly above the immature phases of insects inside one of the crates, as taught by Artigue, in order to determine the appropriate conditioned air properties based on actual air conditions the insects directly experience.
Wolfe, similarly directed to a method for controlling the air climate in an animal rearing climate housing (see, e.g., Abstract and paragraph [0081]), teaches that is known to make use of an aeration system (100), comprising: an air control unit (750, 2400, 2600; see paragraphs [0172]-[0175] and [0209]-[0211]) with a database (2604; see paragraphs [0212]-[0213]), which database comprises a reference (“annual plans;” see paragraphs  [0179]-[0182] and [0212]) with conditioned air properties in relation to one or more input parameters. See id. and paragraphs [0186]-[0196], [0208], and [0220]-[0221].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the air control unit of Arsiwalla as modified by Artigue to have a database, which database comprises a reference with the conditioned air properties of Arsiwalla in relation to one or more input parameters, as taught by Wolfe, in order to provide case-by-case scenarios for responding to various environmental condition deviations, and in a manner that optimizes overall conditions in the housing. See Wolfe at paragraph [0003].

Additionally, Comparat, similarly directed to a method for controlling the air climate in an insect rearing climate housing (see, e.g., Abstract) with clusters (R1, R2, R3, R4) of one or more stacks of crates (see figures 3 and 4 and translation at paragraphs [0086]-[0087] and [0099]) with immature phases of insects (eggs, larvae nymphs; see translation at paragraph [0074]), wherein the method comprises the step of: for each of the clusters of one or more stacks of crates, an air control unit setting determined appropriate conditioned air properties of airstreams based on one or more input parameters (stage of growth) per cluster of crates. See translation at paragraphs [0023], [0061], [0099]-[0102], and [0141].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the method of Arsiwalla as modified by Artigue and Wolfe to have for each of the clusters of the one or more stacks of crates, the air control unit setting the determined appropriate conditioned air properties of the airstreams, as taught by Comparat, in order to reduce the spread of disease and provide optimum environmental conditions for the insects depending upon which stage of growth they are in. See Comparat translation at paragraphs [0099]-[0100], [0102], and [0142].
Re Claim 3, Arsiwalla as modified by Artigue, Wolfe, and Comparat teaches that the one or more input parameters comprise the air temperature directly above the See Arsiwalla at paragraphs [0022] and [0024]; Wolfe at paragraph [0188]; Artigue translation at page 7, paragraph 5 to page 8, paragraph 3.
Re Claim 4, Arsiwalla as modified by Artigue, Wolfe, and Comparat teaches that the one or more input parameters comprise the humidity directly above the immature phases of insects inside one of the crates. See Arsiwalla at paragraphs [0022] and [0024]; Artigue at figure 8 and translation at page 3, paragraphs 4-5 and page 7, paragraph 5 to page 8, paragraph 1.
Re Claim 5, Arsiwalla as modified by Artigue, Wolfe, and Comparat teaches that the one or more input parameters comprise the level of carbon dioxide directly above the immature phases of insects inside one of the crates. See Arsiwalla at paragraphs [0022] and [0024]; Artigue at figure 8 and translation at page 3, paragraph 5 and page 8, paragraphs 1-3
Re Claim 6, Arsiwalla as modified by Artigue, Wolfe, and Comparat teaches that the one or more input parameters comprise the level of oxygen (See Arsiwalla at paragraph [0024]; Comparat translation at paragraph [0023]) directly above the immature phases of insects inside one of the crates. See Arsiwalla at paragraphs [0022] and [0024]; Artigue at figure 8 and translation at page 7, paragraph 5 to page 8, paragraph 1.
Although Arsiwalla alone does not expressly teach the one or more input parameters comprising the level of oxygen, only of gas content (see paragraph [0024]; note, however, that Arsiwalla provisions for oxygen flow; see id.), it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to 
Re Claim 7, Arsiwalla as modified by Artigue, Wolfe, and Comparat teaches that the one or more input parameters comprise the stage of growth of the immature phases of insects. See Comparat translation at paragraphs [0099] and [0141]. Arsiwalla as modified by Artigue, Wolfe, and Comparat does not expressly teach whether one or more input parameters comprise the age.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the one or more input parameters of Arsiwalla as modified by Artigue, Wolfe, and Comparat to comprise the age of the immature phases of insects, age being a known corresponding range to a given stage of growth for a given type of insect, in order to use more precise tailoring of environmental conditions for the insects. See Wolfe at paragraphs [0179]-[0181] and [0225]-[0230], teaching precision of environmental conditions to the degree of making various modifications within a single day.
Re Claim 8, Arsiwalla as modified by Artigue, Wolfe, and Comparat does not expressly teach that the one or more input parameters comprise a time of feeding of the immature phases of insects. However, Artigue teaches that it is known that insects are more active while feeding, therefore increasing the temperature, carbon dioxide and humidity of their environment. See translation at page 6, paragraph 6 (beginning (“Adding food…”) to page 7, paragraph 2 (beginning “As the activity…”).
See id.
Re Claim 9, Arsiwalla as modified by Artigue, Wolfe, and Comparat teaches that the air control unit sets the temperature of the airstreams. See Arsiwalla at paragraphs [0022] and [0024]; Wolfe at paragraph [0188]; Comparat translation at paragraphs [0023], [0061], and [0141].
Re Claim 11, Arsiwalla as modified by Artigue, Wolfe, and Comparat teaches that the air control unit sets the volumetric rate of the airstreams. See Arsiwalla at paragraphs [0022] and [0024].
Re Claim 14, Arsiwalla as modified by Artigue, Wolfe, and Comparat teaches that the air control unit sets the humidity of the airstreams. See id.; Wolfe at paragraph [0189]; Comparat translation at paragraphs [0023], [0061], and [0141].
Re Claim 15, Arsiwalla as modified by Artigue, Wolfe, and Comparat teaches that the air control unit sets the level of oxygen of the airstreams. See id.; Comparat translation at paragraph [0023]. Although Arsiwalla alone does not expressly teach the level of oxygen of the airstreams, only of gas content (see paragraph [0024]; note, however, that Arsiwalla provisions for oxygen flow; see id.), it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify 
Re Claim 21, Arsiwalla teaches, in combination:
An insect rearing climate housing (see, e.g., Abstract) for rearing insects comprising clusters of one or more stacks of crates (9; see figures 1 and 2 and paragraphs [0017]-[0018]) adapted to contain immature phases of insects (see paragraph [0025]), wherein the one or more stacks of crates comprise at least two ventilation openings (43; see figures 2 and 3 and paragraph [0022]; compare figures 2 and 3, with Applicant’s figures 1A and 3B) associated with each of the crates, and
An aeration system (see paragraphs [0022] and [0024], comprising
An air control unit (unit that controls air temperature, humidity, volumetric rate, energy and gas content, pressure, etc.; see id.);
Aeration devices (39; compare figure 2, with Applicant’s figure 2, illustrating aeration devices 8) connected to the air control unit adjacent to each of the clusters of the one or more stacks of crates (see figure 2 and paragraph [0022]), the aeration devices comprising a plurality of exit openings (41; see id.), the exit openings being arranged for providing airstreams over a containment volume in each of the crates through the ventilation openings associated with each of the cratse (see id.), wherein
the air control unit is adapted to
Determine the appropriate conditioned air properties of the airstreams based on one or more input parameters (see 
Set the determined appropriate conditioned air properties of the airstreams. See id.
Arsiwalla does not expressly teach the air control unit having a database; the one or more input parameters comprise a property of the air directly above the immature phases of insects inside one of the crates; or for each cluster of crates separately, the air control unit adapted to set the determined appropriate conditioned air properties of the airstreams. Re the second limitation, Arsiwalla teaches that the one or more input parameters comprise a property of the air received by the aeration system after being blown directly above the immature phases of insects inside one of the crates, but does not expressly teach the property of the air directly above the insects. See Arsiwalla at paragraphs [0022] and [0024]. Re the third limitation, Arsiwalla teaches “crate level climate control,” but does not expressly teach the claimed features. See paragraph [0024].
Artigue, similarly directed to a combination of an insect rearing climate housing (see, e.g., Abstract and translation at page 3, paragraphs 3-5 (beginning “10 The side walls…,” ending “droppings.”) and an aeration system comprising an air control unit and one or more input parameters (from GC1, GC2; or CA, C1-C8; see figures 7 and 8 and translation at page 3, paragraphs 3-5 and page 6, paragraphs 3-5 (beginning “All of the angles,…”)), teaches that it is known to have the one or more input parameters comprise a property of the air directly above the immature phases of insects inside one of the crates. See figure 8 and translation at page 7, paragraph 5 (beginning “5 By combining…”) to page 8, paragraph 1.

Wolfe, similarly directed to a combination of an animal rearing climate housing (see, e.g., Abstract and paragraph [0081]) and aeration system (100), teaches that is known have the aeration system comprise an air control unit (750, 2400, 2600; see paragraphs [0172]-[0175] and [0209]-[0211]) with a database (2604; see paragraphs [0212]-[0213]), which database comprises a reference (“annual plans;” see paragraphs  [0179]-[0182] and [0212]) with conditioned air properties in relation to one or more input parameters. See id. and paragraphs [0186]-[0196], [0208], and [0220]-[0221].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the air control unit of Arsiwalla as modified by Artigue to have a database, which database comprises a reference with the conditioned air properties of Arsiwalla in relation to one or more input parameters, as taught by Wolfe, in order to provide case-by-case scenarios for responding to various environmental condition deviations, and in a manner that optimizes overall conditions in the housing. See Wolfe at paragraph [0003].
Although Arsiwalla as modified by Artigue and Wolfe does not expressly teach whether the reference is a table, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to 
Additionally, Comparat, similarly directed to a combination of an insect rearing climate housing (see, e.g., Abstract) with clusters (R1, R2, R3, R4) of one or more stacks of crates (see figures 3 and 4 and translation at paragraphs [0086]-[0087] and [0099]) with immature phases of insects (eggs, larvae nymphs; see translation at paragraph [0074]), and an aeration system (see paragraphs [0023], [0061], and [0141]) comprising an air control unit adapted to, for each of the clusters of one or more stacks of of crates, set determined appropriate conditioned air properties of airstreams based on one or more input parameters (stage of growth). See translation at paragraphs [0023], [0061], [0099]-[0102], and [0141].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the air control unit of Arsiwalla as modified by Artigue and Wolfe to be adapted to, for each of the clusters of one or more stacks of crates, set the determined appropriate conditioned air properties of the airstreams, as taught by Comparat, in order to reduce the spread of disease and provide optimum environmental conditions for the insects depending upon which stage of growth they are in. See Comparat translation at paragraphs [0099]-[0100], [0102], and [0142].
Re Claim 22, Arsiwalla as modified by Artigue, Wolfe, and Comparat teaches that the air control unit comprises one or more sensors (Artigue GC1, CG2; or CA, C1-C8; see id. and translation at page 7, paragraph 5 to page 8, paragraph 3), which are arranged in the direct vicinity of the containment volume of one of the crates. See Artigue at figures 7 and 8.
See Wolfe at paragraphs [0182] and [0212] teaching individual annual plans for different, specific types of species; Comparat translation at paragraph [0130]; see also Spec. at 10:10-12 and 12:25-29.
It would have been obvious to modify the database of Arsiwalla as modified by Artigue, Wolfe, and Comparat to have the management executing system comprise storage information with respect to the location and contents of the crates and process planning, feeding recipes, etc., as taught by Comparat, in order to ensure the location and contents of each crate are known for ease of implementing various environmental parameters for optimized growth.
Re Claim 27, Arsiwalla as modified by Artigue, Wolfe, and Comparat teaches use of a combination according to claim 21 (see rejection of claim 21, supra) for controlling the air climate in an insect rearing climate housing. See Arsiwalla at Abstract and paragraphs [0024]-[0025]; Comparat at Abstract and paragraph [0074].
Re Claim 28, Arsiwalla as modified by Artigue, Wolfe, and Comparat teaches that the one or more sensors comprise one or more of the following: a temperature sensor (see Arsiwalla at paragraphs [0022] and [0024]; Artigue translation at page 7, paragraph 5 to page 8, paragraph 3), a humidity sensor (see id.), an oxygen sensor, a carbon dioxide sensor. See id.
Claims 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsiwalla, Artigue, Wolfe, and Comparat as applied to claims 9 and 11 above, and further in view of Tuffigo, FR 2737770 (English-language translation provided on PTO-892).
Re Claim 10, Arsiwalla as modified by Artigue, Wolfe, and Comparat teaches that the temperature of the airstreams is an average temperature (a property inherent to temperatures, fluctuating or otherwise), but does not expressly teach that the temperature varies between a periodically reoccurring maximum and minimum.
Tuffigo, similarly directed to a method for controlling the air climate in an animal rearing climate housing (see, e.g., Abstract), teaches that it is known to have a property of delivered airstreams be an average of the property (inherent), and varies between a periodically reoccurring maximum and minimum. See figures 2 and 7 and translation at page 3, paragraphs 6-10 (beginning “With reference to…”) and page 5, paragraphs 9-13 (beginning “The diagram…”).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the temperature of the airstreams of Arsiwalla as modified by Artigue, Wolfe, and Comparat to vary between a periodically reoccurring maximum and minimum, in order to more precisely control the temperature within the housing. See Tuffigo translation at Abstract and page 2, paragraph 11 (beginning “The device…”).
Re Claim 12, Arsiwalla as modified by Artigue, Wolfe, and Comparat teaches that the volumetric rate of the airstreams is an average volumetric rate (a property inherent to volumetric rate, fluctuating or otherwise), but does not expressly teach that the volumetric rate varies between a periodically reoccurring maximum and minimum.
see, e.g., Abstract), teaches that it is known to have a volumetric rate (air speed has a corresponding volumetric rate of air delivery) of delivered airstreams be an average of the property (inherent), and varies between a periodically reoccurring maximum and minimum. See figures 2 and 7 and translation at page 3, paragraphs 6-10 (beginning “With reference to…”) and page 5, paragraphs 9-13 (beginning “The diagram…”).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the volumetric rate of the airstreams of Arsiwalla as modified by Artigue, Wolfe, and Comparat to vary between a periodically reoccurring maximum and minimum, in order to more precisely control the air delivery within the housing. See Tuffigo translation at Abstract and page 2, paragraph 11 (beginning “The device…”).
Re Claim 13, Arsiwalla as modified by Artigue, Wolfe, Comparat, and Tuffigo teaches that the periodically reoccurring maximum and minimum are achieved by varying the air pressure of the airstreams. See Tuffigo at figures 2 and 7 and translation at page 3, paragraphs 6-10 (beginning “With reference to…”) and page 5, paragraphs 9-13 (beginning “The diagram…”), noting that varying air speed results in a corresponding varying of air pressure.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsiwalla, Artigue, Wolfe, and Comparat as applied to claim 1 above, and further in view of Jung, KR 10-2013-0049341 (English-language translation provided on PTO-892).

Jung, similarly directed to controlling the environment in an animal rearing housing (see, e.g., Abstract), teaches that it is known in the art to provide an airstream comprising components selected from the group consisting of: medication (see translation at page 2, paragraph 5 (beginning “According to…”) and page 3, paragraphs 2-5 (beginning “1 to 5…”)), appetite stimulants, and toxins.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the airstreams of Arsiwalla as modified by Artigue, Wolfe, and Comparat to comprise components selected from the group consisting of: medication, appetite stimulants, and toxins, as taught by Jung, in order to effectively deliver the components to the insects and improve the health of the insects.
Claims 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsiwalla, Artigue, Wolfe, and Comparat as applied to claims 1 and 21 above, and further in view of Carr et al., WO 92/22198 (hereinafter Carr).
Re Claim 17, Arsiwalla as modified by Artigue, Wolfe, and Comparat does not expressly teach whether the airstreams are laminar streams.
Carr, similarly directed to a method for controlling the air climate in an insect rearing climate housing (see, e.g., Abstract and page 5, paragraph 1 (beginning “The apparatus…”)), teaches that it is known in the art to have airstreams be laminar streams. See figure 2A, Abstract, and page 14, paragraph 1.
See Carr at page 15, paragraph 3 (beginning “The purpose…”).
Re Claim 24, Arsiwalla as modified by Artigue, Wolfe, and Comparat teaches that the plurality of exit openings are horizontal (see Arsiwalla at figure 2), does not expressly teach that they are slits and whether the airstreams are laminar streams.
Carr, similarly directed to a combination of an insect rearing climate housing and an aeration system (see, e.g., Abstract and page 5, paragraph 1 (beginning “The apparatus…”)), teaches that it is known in the art to have a plurality of exit openings (248) be horizontal for providing a laminar stream of air. See figure 2A, Abstract, and page 14, paragraph 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plurality of exit openings of Arsiwalla as modified by Artigue, Wolfe, and Comparat to provide a laminar stream of air, as taught by Carr, in order to ensure uniform airflow throughout each crate. See Carr at page 15, paragraph 3 (beginning “The purpose…”).
Although Arsiwalla as modified by Artigue, Wolfe, Comparat, and Carr does not expressly teach slits, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention, in order to provide an even more uniform flow of air by elongating the exit openings such that the airflow fills the horizontal space. Such a modification amounts to merely changing the shape of the exit openings, and a mere change in shape of a component is a matter of choice which a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsiwalla, Artigue, Wolfe, and Comparat as applied to claim 1 above, and further in view of Priest, U.S. Patent Application Publication No. 2016/0227726 A1.
Re Claim 18, Arsiwalla as modified by Artigue, Wolfe, and Comparat does not expressly teach whether the airstreams are turbulent streams.
Priest, similarly directed to a method for controlling the air climate in an animal rearing climate house (see, e.g., Abstract), teaches that it is known to provide turbulent airstreams (54). See figure 3 and paragraph [0021].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the airstreams of Arsiwalla as modified by Artigue, Wolfe, and Comparat to be turbulent streams, as taught by Priest, in order to more effectively dissipate heat from the crates. See Priest at paragraph [0035].
Claims 19, 20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsiwalla, Artigue, Wolfe, and Comparat as applied to claims 1 and 21 above, and further in view of Newton et al., WO 2012/115959 A2 (hereinafter Newton; submitted by Applicant on IDS filed 1/25/2020).
 Re Claim 19, Arsiwalla as modified by Artigue, Wolfe, and Comparat teaches a step d) of discharging warm air from above the immature phases of insects (see Arsiwalla at figure 2 and paragraphs [0022] and [0024]), but does not expressly teach capturing the heat of the warm air with a heat storage device.
see, e.g., Abstract and 5:19-25), teaches that it is known in the art to discharge warm air from above immature phases of insects (see id. and 7:2-7) and capture the heat of the warm air with a heat storage device (22). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Arsiwalla as modified by Artigue, Wolfe, and Comparat to capture the heat of the warm air with a heat storage device, as taught by Newton, in order store and capture heat for later use to therefore conserve energy.
Re Claim 20, Arsiwalla as modified by Artigue, Wolfe, Comparat, and Newton teaches that the temperature of the airstreams is at least partially achieved by warming ambient air using the heat stored in the heat storage device. See Newton at 5:21-25 and 7:2-7.
 Re Claim 25, Arsiwalla as modified by Artigue, Wolfe, and Comparat does not expressly teach a heat storage device.
Newton, similarly directed to a combination of an insect rearing climate housing and an aeration system (see, e.g., Abstract and 5:19-25), teaches that it is known in the art to have the combination further comprise a heat storage device (22). See id. and 7:2-7.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Arsiwalla as modified by Artigue, Wolfe, and Comparat to have a heat storage device, as taught by Newton, in order store and capture heat for later use to therefore conserve energy.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsiwalla, Artigue, Wolfe, and Comparat as applied to claim 21 above, and further in view of Nesdahl, U.S. Patent No. 1,641,899.
Re Claim 23, Arsiwalla as modified by Artigue, Wolfe, and Comparat does not expressly teach that the plurality of exit openings are nozzles.
Nesdahl, similarly directed to a combination of a climate housing and an aeration system (see, e.g., 1:7-14), teaches that it is known in the art to have aeration devices (2, 3, 7, 8) connected to an air control unit (5, 6), the aeration devices comprising a plurality of exit openings (9, 10; see figures 1 and 2 and 1:77-86), wherein the plurality of exit openings are nozzles. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the exit openings of Arsiwalla as modified by Artigue, Wolfe, and Comparat to be nozzles, as taught by Nesdahl, in order to more precisely control the direction of airflow.
Response to Arguments
Applicant’s arguments, filed 2/1/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 as being unpatentable over the combined teachings of Arsiwalla, Wolfe, and Comparat have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arsiwalla, Artigue, Wolfe, and Comparat.
Applicant amended claim 1 to incorporate the subject matter of previously dependent claim 2. Accordingly, the rejection of claim 1 has been modified to include 
Applicant argues that Arsiwalla does not teach determining air properties “directly above the immature phases of insects,” and Arsiwalla “fails to teach the more precise control offered by the claimed invention.” Rem. 9.
Applicant’s argument is unpersuasive at least because it attacks Arsiwalla singly for allegedly failing to teach what the combination of Arsiwalla, Artigue, Wolfe, and Comparat teach. Notably, the rejection of claim 1 relies upon Artigue, not Arsiwalla, to teach the newly claimed feature of the “the one or more input parameters comprise a property of the air directly above the immature phases of insects inside one of the crates.” See rejection of claim 1, supra.
Applicant argues that the Wolfe database is “in a completely different context and for a completely unrelated purpose.” Rem. 9 (citing Wolfe at paragraph [0212]). Applicant further contends that the Wolfe database “does not comprise ‘a reference table with conditioned properties in relation to one or more input parameters.’” Id. at 9.
To the extent that Applicant’s first argument amounts to a contention that Wolfe is not analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Wolfe is in the same endeavor or at least reasonably 
Applicant’s second argument is not persuasive at least because it ignores that, although Wolfe might not expressly teach a reference table, the Examiner has provided an articulated reasoning with rational underpinning as to why an ordinarily skilled artisan at the time of Applicant’s invention would have found it obvious to modify the reference of Wolfe in combination to be a table. See rejection of claim 1, supra. Applicant does not provide evidence that the Examiner’s reasoning and conclusion of obviousness is in error.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642